                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLEN HARVIN,                                :           CIVIL ACTION
                                             :
      Plaintiff,                             :
                                             :
        v.                                   :
                                             :           NO. 18-5340
COMMISSIONER OF SOCIAL                       :
SECURITY,                                    :
                                             :
      Defendant.                             :


                                         ORDER

      AND NOW, this 22nd day of October, 2019, upon consideration of Plaintiff’s Request for

Review (Doc. No. 12), and the Defendant’s Response thereto (Doc. No. 13), IT IS HEREBY

ORDERED that:

   1. The Defendant’s Motion to Stay is DENIED (Doc. No. 14);

   2. Plaintiff’s Request for Review is GRANTED and the case is REMANDED to the

      Commissioner of the Social Security Administration pursuant to sentence four of 42

      U.S.C. § 405(g) for further proceedings consistent with the Memorandum Opinion; and

   3. The Clerk of Court shall mark the above-captioned matter as CLOSED for statistical

      purposes.

                                          BY THE COURT:




                                          /s/ Marilyn Heffley
                                          MARILYN HEFFLEY
                                          UNITED STATES MAGISTRATE JUDGE
